Order entered March 7, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00191-CV
                                        No. 05-18-00192-CV
                                        No. 05-18-00193-CV

                                 IN RE JUAN SUAREZ, Relator

                 Original Proceeding from the 291st Judicial District Court
                                   Dallas County, Texas
            Trial Court Cause Nos. F-1253672-U, F-1254454-U, and F-1254455-U

                                             ORDER
                            Before Justices Lang, Myers, and Whitehill

       Before the Court is relator’s February 21, 2018 petition for writ of mandamus. We

request that the real party in interest and respondent file their responses, if any, to the petition by

March 28, 2018.


                                                        /s/    DOUGLAS S. LANG
                                                               JUSTICE